Barnard, P. J.
The trial of this case evidently proceeded upon the assumption that the complaint stated the releases. The judge’s findings do not allude to them, but the judgment excepts these portions from sale. The order of October, 1883, was improper in any event.
If the judgment was inaccurate it should have been corrected by an order which determined something. This order required an amendment directing that the judgment of sale should include all portions of the mortgaged premises “ except such as were shown to have been released on the trial.”
The judgment should be definite, and for that reason alone the order was properly vacated.
Order affirmed with costs and disbursements.